Exhibit 10.3
 
STOCK PLEDGE AND SECURITY AGREEMENT

 
THIS STOCK PLEDGE AND SECURITY AGREEMENT (“Pledge Agreement”) is made and
entered into on this 7th day of September, 2012, by and between PREMIER
FINANCIAL BANCORP, INC., (“Pledgor”), a Kentucky corporation serving as a bank
holding company under the Bank Holding Company Act of 1956, as amended for
CITIZENS DEPOSIT BANK and TRUST COMPANY, INC., Vanceburg, Kentucky (“Bank”) and
(b) THE BANKERS’ BANK OF KENTUCKY, INC., a Kentucky banking organization with
principal office and place of business in Frankfort, Kentucky (the “Bankers’”).
 
PRELIMINARY STATEMENT




A.  Pursuant to that certain Loan Agreement of even date herewith, between
Pledgor and Bankers’, Bankers’ has agreed to enter into a Loan for Pledgor, such
Loan from Bankers’ being evidenced by a Promissory Note of even date herewith,
made by Pledgor, payable to the order of Bankers’ (the “Note”).


B.  Pledgor hereby agrees that the payment of the Note shall be secured by this
Pledge Agreement and acknowledge that Bankers’ would not have entered into the
Loan without Pledgor becoming a party to this Pledge Agreement.
 
C.  Pledgor acknowledges the above and enters into this Pledge Agreement to
provide collateral to the Loan.




NOW, THEREFORE, in consideration of the Loan made contemporaneously herewith by
Bankers’ to Pledgor, and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the Pledgor
and Bankers’ hereby agree as follows:
 
1.  Definitions.  The capitalized terms and phrases not otherwise defined herein
shall have the meanings given them in the Loan Agreement, and the following
terms or phrases shall have the following meanings:


1.1 “Event of Default” shall have the meaning set forth in Section 10 of this
Pledge Agreement.
 
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.3 (continued)
 
 
1.2 “Pledged Shares” means the 559,800 shares of the authorized issued and
outstanding Common Capital Stock of Bank, One ($1.00) Dollar par value, which
constitutes One Hundred (100%) Percent of the outstanding common stock of said
Bank.


2.  Grant of Security Interest.
 
2.1  The Pledgor hereby pledges and assigns to Bankers’, and hereby grants to
Bankers’ a security interest in, the Pledged Shares, and it is agreed between
the Parties that this security interest shall be on an equal par with, and pari
passu with, on a percentage basis, that security interest referred to in Section
4.2 below.  The Pledgor further grants to Bankers’ a security interest in any
and all stock rights, rights to subscribe, liquidating dividends, dividends paid
in stock, new securities or any other property to which the Pledgor is or may
hereafter become entitled to receive on account of the Pledged Shares owned by
the Pledgor.  If the Pledgor receives additional property of such nature, the
Pledgor shall immediately deliver such property to Bankers’, to be held by
Bankers’ pursuant to this Pledge Agreement.
 
2.2  The Pledgor hereby grants a security interest in the Pledgor’s share of
all  proceeds of any sale or other disposition of the Pledged Shares.
 
3.  Secured Obligations.  Pledgor has granted to Bankers’ a security interest in
the collateral to secure (a) the payment of the entire unpaid principal of, and
all interest now accrued or hereafter to accrued or hereafter to accrue on, the
Note and all costs and expenses, including, without limitation, reasonable
attorneys’ fees now or hereafter incurred by Bankers’ in enforcing the Loan
Agreement, the Note and this Pledge Agreement, and (b) the performance of all
other covenants, agreements and obligations of the Pledgor set forth herein and
in the Loan Agreement and the documents supplemental thereto.
 
4.  Representations and Warranties.  To induce Bankers’ to enter into the Loan
Agreement, and to make the Loan to Pledgor, Pledgor hereby represents and
warrants to Bankers’ as follows, which representations and warranties shall
survive the execution and delivery of this Pledge Agreement and the delivery of
the Pledged Shares to Bankers’:
 
4.1           The Pledgor has the full right, power and authority to enter into
and perform this Pledge Agreement.  This Pledge Agreement has been duly entered
into and delivered by the Pledgor and constitutes a legal, valid and binding
obligation of the Pledgor, enforceable in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency or
other laws affecting creditors’ rights generally, and by the application of
usual equitable principles where equitable principles are sought.
 
4.2           The Pledgor has good and marketable title to the Pledged Shares
represented to be owned by the Pledgor, and the Pledged Shares are not subject
to any lien, charge, pledge, encumbrance, claim or security interest of any
nature whatsoever, other than that security interest under that Stock Pledge and
Security Agreement dated September 8, 2010, and that Loan Modification Agreement
dated August 16, 2012, all between the Parties hereto.
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.3 (continued)

 
4.3           The Pledged Shares are fully paid and nonassessable.
 
4.4           Pledgor has not entered into any stock restriction, voting
agreement, proxy or purchase agreement with respect to the Pledged Shares which
would in any way restrict the sale, pledge or other transfer of the Pledged
Shares or of any interest in or to the Pledged Shares.
 
5.  Duration of Security Interest.  Bankers’ shall hold the Pledged Shares upon
the terms and provisions of this Pledge Agreement and the security interest in
the Pledged Shares granted to Bankers’ pursuant to this Pledge Agreement shall
continue until Note has been paid in full to Bankers’.
 
6.  Maintaining Freedom from Liens.  Pledgor shall keep the Pledged Shares owned
by such Pledgor free and clear of all liens and encumbrances except as specified
herein, and shall pay all amounts, including taxes, assessments or charges,
which might result in a lien against the Pledged Shares if left unpaid, unless
the Pledgor, all at the Pledgor’s expense, is contesting any such amount in good
faith by an appropriate proceeding timely instituted and which shall operate to
prevent the collection or satisfaction of the lien or amount so contested.  If
Pledgor fails to pay such amounts and is not contesting the validity of amount
thereof in accordance with the preceding sentence, Bankers’ may, but is not
obligated to, pay such amounts, and such payment shall be conclusive evidence of
the legality or validity thereof.


7.  Certain Rights Respecting the Pledged Shares.
 
7.1 Pledgor shall continue to be the sole owner of the Pledged Shares
represented to be owned by such Pledgor, and may exercise all voting rights with
respect to the Pledged Shares owned by such Pledgor, so long as no Event of
Default has occurred and is continuing.
 
7.2 Pledgor shall not sell, transfer or attempt to sell or transfer the Pledged
Shares, or any part thereof or interest therein, without the prior express
written consent of Bankers’.  Any such consent of Bankers’ shall not constitute
the release by Bankers’ of its security interest in the Pledged Shares so sold
or transferred, and any such sale or transfer consented to by Bankers’ shall
transfer the Pledged Shares, subject to the security interest therein of
Bankers’ created pursuant to this Pledge Agreement.
 
7.3 Bankers’, at its option upon the occurrence of any Event of Default, and so
long as such Event of Default exists, may exercise all voting rights and
privileges whatsoever with respect to the Pledged Shares, and to that end,
Pledgor hereby constitutes any executive officer of Bankers’ as such Pledgor's
proxy and attorney-in-fact for all purposes of voting the Pledged Shares
represented to be owned by such Pledgor at any annual, regular or special
meeting of shareholders of Bank, and this appointment shall be deemed coupled
with an interest and is and shall be irrevocable until the Note has been fully
paid and performed to Bankers’, and all persons whatsoever shall be conclusively
entitled to rely upon any oral or written certification of Bankers’ that it is
entitled to vote the Pledged Shares.  Pledgor shall execute and deliver to
Bankers’ any additional proxies and powers of attorney that Bankers’ may desire
in its own name to effectuate the provisions of the Loan Agreement and this
Pledge Agreement.
 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.3 (continued)
 
 
8.  Issuance or Acquisition of New Stock or Sale of Treasury Shares, Mergers,
Sales and Other Distribution of Assets.   Until the Note has been paid and
performed in full to Bankers’, Pledgor shall not vote in favor of permitting
Bank (a) to issue new shares of its capital stock, or any options, subscription
rights or warrants with respect thereto, (b) to sell any treasury shares, (c) to
merge into or with, or consolidate with, any other entity, (d) to sell or
otherwise transfer any material part of its assets, or (e) to liquidate or
dissolve or take any action with a view toward liquidation or dissolution.
 
9.  Delivery of Certificates and Stock Powers.  Pledger shall have delivered, or
shall deliver to Bankers’, and Bankers’ shall be entitled to possess, the share
certificates evidencing the Pledged Shares represented to be owned by the
Pledgor and an executed blank stock power with respect to each such share
certificate.  If for any reason Pledgor acquires any interest in any additional
Capital Stock of Bank, Pledgor shall immediately deliver certificates
representing that stock and a blank stock power for those certificates to
Bankers’, to be held by Bankers’ in the same manner as the Pledged Shares, and
that stock shall be pledged under this Pledge Agreement and shall constitute a
part of the Pledged Shares.


10.  Event of Default.  The following shall each constitute an “Event of
Default” hereunder:
 
10.1           If any principal or interest on the Note shall not be paid in
full punctually when due and payable and shall remain unpaid for a period of ten
(10) days after written notice of such default has been given to Pledgor.
 
10.2  If Pledgor breaches, violates or fails to perform or observe any covenant,
obligation, agreement, condition or other provision contained in this Pledge
Agreement, and the same is not cured to the satisfaction of Bankers’ within
thirty (30) days after Bankers’ has specified such default in a written notice
delivered to the Pledgor.
 
10.3  If any representation or warranty or other statement of fact contained
herein or in any related writing furnished to Bankers’ in connection with the
transaction contemplated hereby shall be false or misleading in any material
respect as of the date of this Pledge Agreement and shall continue to be false
or misleading in any material respect, or shall omit to state a material fact
required to be stated therein in order to make the statements contained therein,
in light of the circumstances under which made, not misleading as of the date of
this Pledge Agreement, whether or not made with knowledge of the same, and such
omission to state a material fact shall not have been corrected.


10.4           The occurrence of any Event of Default under the Loan Agreement.


11.  Remedies.
 
11.1  Upon the occurrence of any Event of Default, Bankers’ may, at its option,
declare the Note, to be immediately due and payable, may exercise the rights
with respect to the Pledged Shares contemplated in Section 7 of this Pledge
Agreement, and, in addition to exercising all other rights or remedies, proceed
to exercise with respect to the Pledged Shares all rights, options and remedies
of a secured party upon default as provided for under the Uniform Commercial
Code as enacted in the Commonwealth of Kentucky.
 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.3 (continued)

 
11.2           The rights of Bankers’ upon the occurrence of any Event of
Default shall include, without limitation, the following:
 
(a)  The right to the immediate possession of Pledged Shares not then in
Bankers’ possession without requirement of notice or demand or of any legal
process.
 
(b)  The right to sell the Pledged Shares at public or private sale and in one
or more lots, and in any order or sequence.  Bankers’ shall be entitled to apply
the proceeds of any such sale to the satisfaction of the Note, and to meet the
obligations secured by those documents referred to in Paragraph 4.2 hereof, pro
rata,  and to expenses incurred in realizing upon the Pledged Shares in
accordance with the Uniform Commercial Code as enacted in the Commonwealth of
Kentucky; provided, however, Bankers’ may, but shall not be obligated to,
postpone the time of any proposed sale of any of the Pledged Shares, or any part
thereof, and may change the time and/or place of such sale, subject to the
obligation of Bankers’ to give the Pledgor notice of such new time and/or place
of the Pledged Shares, or any part thereof, as applicable, as provided in
Section 18.1 below.  In the event Bankers’ sells the Pledged Shares, or any part
thereof on credit or for future delivery, which may be elected by Bankers’ at
its sole discretion, the Pledged Shares so sold may, at Bankers’ sole option, be
transferred and/or delivered to the purchaser thereof or retained by Bankers’
until the purchase price thereof has been paid by the purchaser.
 
(c)  The right to recover the reasonable expenses of Bankers’ in enforcing the
Loan Agreement and this Pledge Agreement, preparing for sale and selling the
Pledged Shares and other like expenses, together with court costs and reasonable
attorneys’ fees incurred by Bankers’.
 
(d)  The right to proceed by appropriate legal process at law or in equity to
enforce any provision of this Pledge Agreement or in aid of the execution of any
power of sale, or for foreclosure of the security interest of Bankers’ in the
Pledged Shares, or for the sale of the Pledged Shares under the judgment or
decree of any court.
 
(e)  In furtherance of the rights and remedies of Bankers’ upon the occurrence
of an Event of Default, Pledgor hereby constitutes any officer of Bankers’ as
Pledgor’s proxy and attorney-in-fact to complete, execute and file with the
Securities and Exchange Commission, if such filing be required by law, one or
more notices of proposed sale of securities pursuant to Rule 144 under the
Securities Act of 1933, as amended, and this appointment shall be deemed coupled
with an interest, and is and shall be irrevocable, until the Note has been paid
and performed in full to Bankers’.
 
12.  Exercise of Remedies.  The rights and remedies of Bankers’ shall be deemed
to be cumulative, and any exercise of any right or remedy shall not be deemed to
be an election of that right or remedy to the exclusion of any other right or
remedy.
 
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.3 (continued)
 
 
13.  Waiver.  Pledgor hereby waives any claim arising by reason of (a) the fact
that the price or prices for which the Pledged Shares or any part thereof is
sold at any private sale or sales is less than the price which would have been
obtained at a public sale or sales or is less than the amount of the Note, (b)
any reasonable delay by Bankers’ in selling the Pledged Shares following the
occurrence of an Event of Default, including, without limitation, any delays in
selling the Pledged Shares resulting from the compliance by Bankers’ with
applicable federal and state securities laws, even if the price of the Pledged
Shares thereafter declines; or (c) the immediate sale of the Pledged Shares upon
the occurrence of an Event of Default, even if the price of the Pledged Shares
should thereafter increase.  Pledgor shall remain liable for any deficiency
remaining due, after the sale of the Pledged Shares, on the Note.
 
14.  Payment of Costs, Attorneys’ Fees and Expenses.  To the extent not paid out
of the proceeds of the sale of the Pledged Shares, Pledgor shall be responsible
for and shall pay any and all reasonable costs, attorneys’ fees and other
expenses of whatever kind incurred by Bankers’ in connection with (i)
maintaining and enforcing the Loan Agreement, the Note and/or this Pledge
Agreement; (ii) obtaining possession of the Pledged Shares; (iii) the protection
and preservation of the Pledged Shares; (iv) the collection of the Note or any
part thereof; and (v) any litigation involving the Pledged Shares, and/or any
benefit accruing by virtue of the provisions hereof or the rights of Bankers’
hereunder.
 
15.  Advances by Bankers’.  Pledgor shall be responsible to reimburse Bankers’
for all reasonable advances made by Bankers’ in performing any actions on behalf
of the Pledgor pursuant to this Pledge Agreement, including, without limitation,
all amounts paid by Bankers’ (a) to discharge taxes, levies, liens and/or
security interests against the Pledged Shares, and/or (b) in connection with the
exercise by Bankers’ of its rights and remedies hereunder.   All such advances
made by Bankers’ shall bear interest at the rate set forth in the Note as
applicable to overdue principal and/or accrued interest on the Note, and all
such advances and all interest thereon shall be secured by this Pledge Agreement
with the same priority as the Note, to the fullest extent permitted by
applicable law, and shall be due and payable in full to Bankers’ upon demand by
Bankers’ at any time in its sole and absolute discretion.
 
16.  Irrevocable Attorney-in-Fact.  Pledgor hereby irrevocably appoints Bankers’
as such Pledgor’s attorney-in-fact (a) to do all acts and things which Bankers’
may deem necessary or appropriate in its sole and absolute discretion to perfect
and to continue the perfected status of the security interest in the Pledged
Shares created in favor of Bankers’ pursuant to this Pledge Agreement and to
protect the Pledged Shares, and (b) to perform such other acts in connection
with the Pledged Shares as Bankers’ determines in its reasonable discretion to
be necessary or appropriate to effectuate the purposes of this Pledge Agreement.
 
17.  Return of Pledged Shares.  Bankers’ may, at any time, deliver the Pledged
Shares, or any part thereof, to the Pledgor.  The receipt by the Pledgor of the
Pledged Shares, or any part thereof shall be a complete and full discharge of
Bankers’, and Bankers’ shall be discharged from any liability or responsibility
with respect thereto.
 
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.3 (continued)

 
18.  Notice.
 
18.1           Any requirement of the Uniform Commercial Code of Kentucky of
reasonable notice of the intended sale or other disposition of the Pledged
Shares shall be met if such notice is given to the Pledgor at least thirty (30)
business days before the time of sale, disposition or other event or thing
giving rise to the requirement of notice.
 
18.2  All notices or communications under this Pledge Agreement shall be in
writing and shall be personally delivered or sent by express courier service or
by registered or certified United States mail, return receipt requested, postage
prepaid, addressed as follows (or to such other address as to which either party
shall have given the other party written notice):
 
 
       If to Pledgee:           Premier Financial Bancorp, Inc.
                      Attention: Robert W. Walker
                      President/CEO
                      2883 5th Avenue
                      Huntington, West Virginia  25702
 
 
       If to Bankers':          The Bankers' Bank of Kentucky, Inc.
                      Attention: John Clark
                      Executive Vice President
                      P.O. Box 713
                      Frankfort, Kentucky  40602
 
All notices and other communications hereunder shall be deemed given upon the
earliest of (a) actual delivery in person, (b) one (1) business day after having
been delivered to an express courier service, or (c) two (2) business days after
having been deposited in the United States mails, in accordance with the
foregoing, as applicable.
 
19.  Further Assurances.  The Pledgor shall execute any such other documents or
instruments, and take such other actions, as Bankers’ may request to more fully
create and maintain, or to verify, ratify or perfect the security interest
intended to be created in this Pledge Agreement.
 
20.  No Implied Waiver.  All options and rights of Bankers’ hereunder are
continuing, and the failure of Bankers’ to exercise any such option or right of
election in any instance shall not be construed as waiving the right to exercise
such option or right at any subsequent time or be construed as waiving the right
to exercise any other option or right hereunder, at law or at equity.  No
exercise by Bankers’ of any of the options, rights or powers provided herein and
no delay or omission in the exercise of such options, rights or powers provided
herein shall be construed to exhaust the same or be construed as a waiver
thereof, and each such option, right and power may be exercised at any time and
from time to time.
 
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.3 (continued)
 
 
21.  Severability of Provisions.  If any term or provision of this Pledge
Agreement is held to be invalid or unenforceable in any jurisdiction, the other
terms and provisions hereof shall remain in full force and effect in such
jurisdiction and the invalid or unenforceable provision shall remain in full
force and effect in all other jurisdictions.
 
22.  Governing Law.  This Pledge Agreement and the respective rights, duties and
obligations of the parties hereto shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky.
 
23.  Successors and Assigns.  This Pledge Agreement shall bind the Pledgor and
its heirs, personal representatives, successors and assigns and shall inure to
the benefit of Bankers’ and its successors and assigns, including, without
limitation, each subsequent holder of the Note.


24.  Captions.  The various section headings used in this Pledge Agreement are
inserted for convenience of reference only and shall be ignored in construing
the provisions hereof.


25.  Time of Essence.  Time shall be of the essence in the performance of all of
the covenants, obligations and agreements under this Pledge Agreement.
 
26.  Entire Agreement.  This Pledge Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior understandings with respect to the subject matter hereof.  No change,
modification, addition or termination of this Pledge Agreement shall be
enforceable unless in writing and signed by the party against whom enforcement
is sought.




IN WITNESS WHEREOF, the Pledgor and Bankers’ have executed this Pledge Agreement
on the day, month and year first above written.






Premier Financial Bancorp, Inc.
(Pledgor)


By _/s/ Brien M. Chase___________
Brien M. Chase___________
Title:   _SVP & CFO_____________




The Bankers’ Bank of Kentucky, Inc.
(Bankers’)


By _/s/ Sara Hughes______________
Sara Hughes
Title:     Vice President
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------